Title: From John Adams to Alexander Bryan Johnson, 13 May 1819
From: Adams, John
To: Johnson, Alexander Bryan



dear Sir.
Quincy May 13th 1819.

I thank you for the information contained in your letter of the 6th. I congratulate you and Mrs Johnson—your Father, and Mother, your Ladies Mother—and your two Elder Sons—on the Birth of your third Son—Altho it is always a pleasure to be informed of the Multiplication of my Posterity—that pleasure is always attended with a degree of anxiety for their future fortunes—this anxiety however I constanly alleviate with a hope that they will all be good for something—good Soldiers good Sailors, good Carpenters, good Farmers, good Tailors, good Clothiers, good Shoe-makers, good Wood-Cutters—or good some-thing or-other—the World is wide enough for them all—let them labour and be Virtuous—
It is an Heroick enterprise at your Age with a Wife and three Children—to enter on the Study of the Law—the most Crabbed of the whole circle of the sciences—but I heartily wish you success—as I wish Health Competence and happiness to all your Connections.—
I have heard nothing from Mrs Clarke directly—tho I have written to her, Since the Death of her Husband
I am Sir with much Esteem and Regard— / your humble Servant—

John Adams